NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Livingston on August 27, 2021.
The application has been amended as follows: 
Cancel claims 1-2, 4-9, 11-14, 16-17, and 19-22.

Add new claim 23 as follows and ALLOW:

“A method of reducing the risk of pulmonary exacerbation in a subject suffering from cystic fibrosis, the method comprising administering to the subject an oral dosage form of a multivitamin consisting of:

	about 75 mg vitamin C;
	about 3,000 IU vitamin D;
	about 150 IU vitamin E, wherein the vitamin E comprises a combination of about 80 mg mixed tocopherols and about 200 mg d-α-tocopherol polyethylene glycol 1000 succinate (TPGS);
	about 1 mg vitamin K;
	about 1.5 mg thiamin;
	about 1.7 mg riboflavin;
	about 10 mg niacin;
	about 1.9 mg vitamin B6;
	about 200 mcg folic acid;
	about 12 mcg vitamin B12;
	about 100 mcg biotin;
	about 12 mg pantothenic acid;
	about 10 mg zinc;
	about 75 mcg selenium;
	about 10 mg coenzyme Q10;
	about 5 mg lutein;
	about 1 mg lycopene; and
	about 0.75 mg zeaxanthin,
wherein the multivitamin is administered twice daily for a period of at least 8 weeks.”

Add new claim 24 as follows and ALLOW:

“The method according to claim 23, wherein the oral dosage form is selected from the group consisting of a tablet and a softgel.”


Reasons for Allowance
The claimed invention is drawn to a method of reducing the risk of pulmonary exacerbation in a subject suffering from cystic fibrosis, the method comprising administering an oral dosage form of a multivitamin as further defined by the claim.  The closest prior art is considered to be Sagel et al (J Cystic Fibrosis 10:31-36, 2011) and NCT01859390 (version 13, published 8/26/2015; of record).  Sagel et al teach the administration of a related multivitamin, AquADEKs® (which is identical to the instantly claimed multivitamin except for lacking lutein, lycopene and zeaxanthin) to subjects suffering from cystic fibrosis.  Although the multivitamin “increased systemic antioxidant levels, while maintaining vitamin A levels in the normal range, and improved but did not completely normalize vitamin A and K status” as well as provided “[i]ncreased β-carotene levels… associated with improved growth parameters” (Abstract), there was no evidence that said administration would reduce the risk of pulmonary exacerbation and all that was concluded was that “[a] large randomized, placebo-controlled trial should be performed to assess the impact… on relevant CF clinical outcomes including growth, pulmonary function, lung infections, and quality of life” (Pages 35-36).  In view of that, NCT01859390 proposes “an investigation new drug” called AquADEKs-2 (which is “a modified formulation of AquADEKs” further containing “lutein, lycopene and zeaxanthin” in undisclosed amounts and which is considered to be the instantly claimed multivitamin formulation) to evaluate “if taking more vitamins and antioxidants will help CF patients” (Study Description).  Yet, recent Federal Circuit and PTAB decisions indicate that a clinical trial, in the absence of results, “is insufficient to establish a reasonable expectation of success” (Applicant Arguments, Page 8).  Indeed, as stated in IPR 2015-01136, Paper 23, “[t]here is insufficient evidence to find that one skilled in the art would find that there is a reasonable likelihood of success” that a drug could treat a certain condition based solely on “a proof of concept hope that the tested drug will be useful in the treatment of a condition (in IPR 2015-01136, Paper 23, Page 14).  This reasoning is further supported by OSI Pharmaceuticals, LLC v. Apotex, Inc., 939 F.3d 1375 (Fed. Cir. 2019) and Novartis Pharm. Corp. v. West-Ward Phar. Int’l Ltd., 923 F.3d 1051 (Fed. Cir. 2019).
In view of all of the foregoing, it would not have been obvious to determine the optimal amounts of lutein, lycopene and zeaxanthin to include in the instantly claimed formulation for administration to a subject suffering from cystic fibrosis in an effort to reduce the risk of pulmonary exacerbation, with a reasonable expectation of success.  And since the claimed method contains written support and is enabled, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611